Citation Nr: 9924384	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for low back disability.

2.  Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1988 to 
March 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
San Juan Regional Office (RO) December 1993 rating decision 
which granted service connection for a low back disability, 
assigning it a 20 percent rating, and denied service 
connection for a chronic acquired psychiatric disability 
(service connection for PTSD was denied by St. Petersburg RO 
rating decision in January 1995).  In January 1994, the 
veteran's claims file was transferred to the St. Petersburg 
RO which now has jurisdiction over the case.

In September 1997, the case was remanded to the RO for 
additional development of the evidence.  By RO rating 
decision in May 1999, the rating of the veteran's service-
connected low back disability was increased to 40 percent, 
effective July 30, 1998, the date of most recent VA 
orthopedic examination.  In view of AB v. Brown, 6 Vet. App. 
35, 38 (1993), the claim remains in controversy where less 
than the maximum available benefit is awarded.  Moreover, the 
Board observes that the veteran noted disagreement with the 
20 percent rating assigned his low back disability at the 
time of the December 1993 award of service connection 
therefor, and perfected an appeal of that issue.  Thus, 
propriety of the rating from effective date of the award to 
final resolution of the issue is now before the Board.  
Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson v. West, 
12 Vet. App. 119 (1999). 

The claims file contains September 30, 1996 written 
correspondence from the veteran to the RO, which may be 
reasonably interpreted as a claim of total disability rating 
based on individual unemployability due to service-connected 
disability.  In this regard, the Board must review all issues 
reasonably raised from a liberal reading of the veteran's 
correspondence.  See Myers v. Derwinski, 1 Vet. App. 127 
(1991).  As this matter has not yet been adjudicated, it is 
not in appellate status, but remains pending and is referred 
back to the RO for initial adjudication.  Kandik v. Brown, 9 
Vet. App. 434 (1996).



REMAND

With regard to veteran's claim for an appropriate rating of 
his service-connected low back disability, when that matter 
was remanded in September 1997, the RO was requested to 
afford the veteran a thorough VA orthopedic examination to 
evaluate the nature and severity of his service-connected low 
back disability, particularly addressing the nature and 
severity of his subjective complaints and their relationship 
to objective findings found on examination; the examiner was 
requested to assess the severity of functional impairment 
resulting from the service-connected low back disability, and 
to provide an opinion regarding the veteran's ability or 
inability to function in an employment setting.

A VA orthopedic examination was performed in July 1998, at 
which time the veteran suggested that he was never pain-free, 
that he received ongoing treatment and participated in 
physical therapy, and that low back surgery had been 
contemplated.  He indicated that his condition interfered 
"100 percent with his work."  On examination, the range of 
motion of the low back was only somewhat limited but was 
performed with "real difficulty" and was associated with 
pain.  Lumbar disc disease with L4-5 herniated disc with left 
sciatica was diagnosed.  

The Board is of the opinion that the aforementioned July 1998 
VA orthopedic examination is inadequate for the purpose of an 
informed adjudication of the veteran's claim.  In particular, 
although the veteran clearly stated in July 1998, that he 
experiences low back pain (24 hours a day/7 days a week), and 
that his disability interferes 100 percent with his work, the 
examination findings were expressed by the examiner in rather 
ambiguous terms such as "no particular paravertebral 
spasm," and "the veteran did not appear to have any flare 
ups but did have more or less constant pain" (emphasis 
added).  The severity of functional impairment subjectively 
perceived by the veteran does not appear to correlate with 
objective findings noted on examination (and the examination 
report does not attempt to resolve the apparent discrepancy), 
particularly in view of the absence of the examiner's 
assessment of the veteran's ability or inability to function 
in an employment setting.  Thus, the veteran should be 
afforded another orthopedic examination to fully assess the 
nature and severity of his pertinent symptoms and any 
functional impairment resulting therefrom, and to evaluate 
the severity of any impairment in an employment setting by 
reason of the service-connected disability.

Moreover, a review of the claims folder reveals that the RO 
has not reviewed the veteran's increased rating claim on 
consideration of extraschedular rating criteria under 
38 C.F.R. § 3.321(b)(1), as requested by the Board in 
September 1997.  The absence of certain development, 
specifically requested by VA, indicates a neglect of the duty 
to assist in the development of the veteran's claim, Smith v. 
Brown, 5 Vet. App. 335 (1993).  Where remand orders are not 
fully complied with, the Board errs in failing in its 
"concomitant duty" to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the veteran's claim of service connection for 
a chronic acquired psychiatric disability, to include PTSD, 
the Board is also of the opinion that another remand of that 
matter is required.  Specifically, the RO was requested in 
September 1997, to prepare, with the veteran's assistance, a 
summary of his claimed in-service stressors and to forward 
such summary to the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) for verification.  

A review of the post-September 1997 record reveals that the 
veteran fully cooperated with the RO request for information 
regarding the claimed in-service stressors (see, e.g., his 
December 17, 1997 letter to the RO).  However, rather than 
requesting the USASCRUR to verify the occurrence of the 
alleged in-service stressors (based on the entire available 
evidence), the RO appears to have determined on its own that 
the veteran's alleged stressors were unverifiable.  As 
previously indicated, the Board must ensure compliance with 
the terms of the remand.  See Stegall, 11 Vet. App. 268.  
Thus, the RO must attempt to verify the occurrence of the 
alleged in-service stressors through sources including the 
USASCRUR, as requested below.

Moreover, although the veteran was afforded a VA psychiatric 
examination in July 1998 (at which time PTSD, paranoid-type 
schizophrenia, and adjustment disorder with depressed mood 
were clearly diagnosed), the examiner did not provide an 
opinion regarding the etiology of such psychiatric 
disabilities (although he noted, on Axis IV, "exposure to 
war").  

The Board stresses that, as listed on the title page above, 
the veteran's claim of service connection for a chronic 
acquired psychiatric disability, to include PTSD, is not 
limited to PTSD, and an opinion regarding the etiology of any 
and all psychiatric disabilities found must be provided on 
re-examination, as requested below.  With regard to PTSD, the 
occurrence of the claimed in-service stressors must be 
verified; if verified, it must then be determined, by a 
competent physician, whether the gravity of such stressors 
warrant a diagnosis of PTSD.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his low back and any psychiatric 
disabilities since separation from 
service.  After any necessary 
authorizations are obtained from the 
veteran, copies of all relevant VA and 
private reports of medical treatment 
(not already of record), should be 
obtained by the RO and incorporated into 
the claims folder.

2.  The veteran should be afforded 
another VA orthopedic examination to 
determine the nature and severity of his 
service-connected low back disability.  
The examination reports should include a 
full description of his pertinent 
symptoms and clinical findings, and an 
assessment of the functional impairment 
resulting therefrom.  All findings 
should be recorded in detail.  The 
entire claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and 
the examination report must reflect a 
review of the claims folder.  The 
examiner should elicit all of the 
veteran's subjective complaints 
concerning his service-connected low 
back disability and provide an opinion 
as to whether there is adequate 
pathology present to support each 
subjective complaint of pain.  The 
examiner should comment on the severity 
of the manifestations on the veteran's 
ability to function in the employment 
arena.  The examiner should also comment 
on whether there are other objective 
indications of the extent of the 
veteran's pain, such as visible 
manifestations on movement of the low 
back and functional impairment due to 
pain.

3.  The RO should specifically document 
consideration of 38 C.F.R. § 3.321(b)(1) 
(1998).  See Floyd v. Brown, 9 Vet. App. 
88, 96 (1996) (the Board is precluded 
from assigning an extraschedular rating 
in the first instance).

4.  The RO should review the file and 
prepare a summary of all claimed 
stressors from service.  An attempt at 
verifying the stressors must be made 
through all available sources, to 
include contacting the USASCRUR at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia  22150-3197.  If referral to 
the USASCRUR or other pertinent sources 
is to no avail, the RO should advise the 
veteran to submit alternate forms of 
evidence to support his claim of service 
connection for PTSD in compliance with 
the notification requirements set forth 
in Dixon v. Derwinski, 3 Vet. App. 261, 
263-64 (1992).  All attempts to obtain 
the aforementioned records should be 
documented in the claims folder.

5.  The veteran should then be afforded 
another VA psychiatric examination to 
identify his symptoms and determine the 
diagnoses and etiology of all 
psychiatric disorders that are present.  
The examination report must reflect a 
review of pertinent material in the 
claims folder.  If PTSD is diagnosed, 
the examiner should specify (1) the 
factors relied upon to support the 
diagnosis; (2) the specific stressor(s) 
that prompted the diagnosis; and (3) 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors.  The report 
of examination should include the 
complete rationale for all opinions 
expressed.  All necessary special 
testing should be accomplished.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  If the examiner 
notes the presence of any coexistent 
psychiatric disabilities, an opinion 
should be provided as to whether such 
psychiatric disabilities are causally 
related to service.  

6.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions, remedial 
action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims (the 
Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA Adjudication Procedure Manual, M21-1, Part IV, directs 
the RO to provide expeditious handling of all cases remanded 
by the Board or Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


